DETAILED ACTION
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  The term “determines a feeding” in lines 11 (Claim 4) and lines 2 (Claim 5) should be recited as --determines feeding--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US Pub No. 2015/0061212 A1).
Regarding Claim 1, Sugiyama discloses
a feeder (154) that feeds a medium; 
a transportation path (from 154, along 155, to the main branch) that is coupled to the feeder and includes a bent portion (along 155); 
a transporter (155) that transports the medium on the transportation path; and 
a transportation control unit (301) that controls the transporter, wherein 
the transportation control unit adjusts a transportation velocity of the medium (i.e. wherein the medium velocity is adjusted by 154, [0046]) transported by the transporter (i.e. the sheet transported by 154 is also further transported by the transporter) on the basis of (i.e. this is broad, not requiring any specific correlation, wherein merely adjusting velocity along a path having a shape satisfies this limitation) medium information of the medium (i.e. paper remaining amount, detected by 210) and a transportation route shape (i.e. merely adjusting velocity along a path having a shape satisfies this limitation) for the medium.
Regarding Claim 2, Sugiyama discloses
a plurality of said feeders (multiple feeders 154, see Fig. 1), wherein the 
transportation path includes a plurality of individual transportation paths each coupled to each of the plurality of feeders, and a joining transportation path (from 152/153 to 156) joining the plurality of individual transportation paths together, at least one of the plurality of individual transportation paths including the bent portion (i.e. each path has a bent portion), and 
the transportation control unit adjusts a transportation velocity of a medium fed from each of the plurality of feeders and transported by the transporter on the basis of medium information of the medium and a transportation route shape for the medium (each feeder is controlled as per the Claim 1 rejection above, with respect to medium information and route shape).




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugiyama (US Pub No. 2015/0061212 A1).
Regarding Claim 3, Sugiyama discloses
a passage detection sensor (307, [0035]) and senses passage of a medium, wherein 
the transportation control unit adjusts a transportation velocity of a medium (via 154) transported by the transporter on the basis of a deviation between a passage time at which the passage detection sensor senses a medium and a reference passage time determined in advance, medium information of the medium, and a transportation route shape for the medium ([0007]), but does not explicitly disclose this sensor to be disposed at the transportation path and the passage time to be a sensing result provided by this sensor.
However, it would have been obvious to one of ordinary skill in the art before the 

effective filing date to modify the invention of Sugiyama by including the sensor along 

the transportation path such as to provide the required passage time since Sugiyama 

already separately discloses using a sensor to detect sheet passage and determination 

of passage time, for the purpose of avoiding skid.
Regarding Claim 6, Sugiyama discloses
an arrival detection sensor (307, [0035]) that senses arrival of a medium, wherein
the transportation control unit controls the transporter (i.e. wherein the speed adjustment may still be done at 154) by determining a transportation velocity for a following medium on the basis of a deviation between an arrival time of a medium and a reference arrival time determined in advance, medium information of the following medium, and a transportation route shape for the following medium ([0007]), but does not explicitly disclose this sensor to be disposed at the transportation path and the arrival time to be a sensing result provided by this sensor.
However, it would have been obvious to one of ordinary skill in the art before the 

effective filing date to modify the invention of Sugiyama by including the sensor along 

the transportation path such as to provide the required arrival time since Sugiyama 

already separately discloses using a sensor to detect sheet passage and determination 

of passage time, for the purpose of avoiding skid.

	

Allowable Subject Matter
Claims 4, 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the feeding start times as claimed (Claims 4 and 5). The prior art also does not show the transportation control of multiple transporters based on a secondary arrival sensor on the joining path (Claims 7-9) or a partial elimination of a deviation (Claims 10 and 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 22, 2022